DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/804312 filed February 28, 2020. Claims 1-7 are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the driving portion in claim 1 and the control portion in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates that the driving portion is formed of shafts and motors, and the specification does not disclose any structure relating to the control portion.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only discloses what the control portion functionally does, and not any structure which constitutes it. Further, the figures only show a nondescript box. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (CN 107042627, translation attached).
Regarding claim 1: Fu et al. discloses a 3D printer apparatus having a frame (1) which is a housing, a plurality of printing heads (10) each having a heating rod (33) connected to a heat pipe (22), a nozzle jack (27) which is a moving grip portion separable or fastenable to any of the printing heads (10), a driving portion formed of an X-axis motor (5) and a Y-axis motor (6) for moving the printing head (10) on the nozzle jack (27) in at least two axial dimensions, a nozzle bracket (2) which is a standby frame for holding at least one printing head (10) not being attached to the nozzle jack (27), where each nozzle module incudes an iron sheet (19) which is a magnetic coupling portion that couples to an electromagnet (25) on the nozzle jack (27) which is a second coupling portion (translation, pages 5-6, figures 1 and 3-5). 
Regarding claim 2: Fu et al. discloses that the nozzle jack (27) has at least two locating pins (28) which pair to locating columns (15) on each of the nozzle modules, such that the former are inserted with the latter in a preset structure (pages 5-6, figures 2-5). 
Regarding claim 5: Fu et al. discloses that the nozzle bracket (2) has two locating seats which are mounting portions, each provided with a pair of locating pins (31) parallel to the ground and spaced vertically apart, protruding in a direction perpendicular to one of the two protrusion directions of the seats themselves, where the pins (31) protrude into locating holes of the nozzle shells (16) when one nozzle is mounted on the nozzle bracket (2) (page 6, figures 3, 5 and 7).  
Regarding claim 7: Fu et al. discloses a frame (1) which is formed by at least four posts that can be considered side members perpendicular to the ground, as well as a plate member above the X-axis guide rail (7) and a plate below the printing platform (9) which can be considered partition members disposed a certain interval apart from at least two of the side members and forming a partitioned space which at least partially includes the driving portion (guide rails (3, 4, 7), step motors (5,6)) (see figure 1 annotated below). 
[AltContent: textbox (Side members)][AltContent: textbox (Side members)][AltContent: textbox (Partition members)]
    PNG
    media_image1.png
    599
    672
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. as applied to claims 1-2, 5 and 7 above, and further in view of Pringle-Iv et al. (US 2019/0193318, hereinafter referred to as Pringle).
Regarding claim 3: Fu et al. discloses the pins (28) and columns (15) which can be considered a fastening portion and fastened groove, but Fu et al. fails to explicitly disclose that these fastening portions can be rotated so as to fasten the jack (27) to the nozzle. However, Pringle discloses a similar 3D printing device having a twist lock interface (350) releasably connecting the nozzle (152) to its valve seating (152) (pars. 225-226, figures 19 and 27-29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a twist lock interface as taught by Pringle for one or both of the locating pins or as an additional element in the apparatus of Fu et al. to ensure proper locking between the nozzle and jack because Pringle teaches that this is a simple, easy and effective means to connect a nozzle to a mount (par. 226). 
Regarding claim 4: Fu et al. teaches that the nozzles have shells (14, 16) which can be considered attached blocks, that include the columns (15) which extend a certain length such that when the pins (28) extend through the columns (15), and are rotated according to the above combination with Pringle, they contact another surface of one of the shells (14, 16)(page 6 figures 3-5). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. as applied to claims 1-2, 5 and 7 above and further in view of Swanson et al. (US 2012/0164256).
Regarding claim 6: Fu et al. discloses a controller that controls three dimensional movement of the nozzles as well as a printing platform (9) which is a bed portion on which the article being created is formed, but fails to explicitly disclose that the controller senses a distance between the platform and the nozzles. However, Swanson et al. discloses a similar 3D printing device having optical sensor arrays (122a,b) that measure the vertical positions of the print head receptacles (46, 48) relative to the platen (14) on which the 3D part (24) is being formed (par. 87, figures 1 and 5) where the controller (28) uses the measured vertical position to maintain constant elevations, which would inherently compensate for height errors (par. 142). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensing arrangement as taught by Swanson et al. for the apparatus of Fu et al. because Swanson et al. teaches that this helps maintain proper and constant elevations of the nozzles (par. 142). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/16/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717